UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2009 Commission File Number: 001-32520 ARIES MARITIME TRANSPORT LIMITED (Translation of registrant's name into English) 18 Zerva Nap. Str. lyfada Athens, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [ X ]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 to this report on Form 6-K is a press release dated September 22, 2009 of Aries Maritime Transport Limited announcing that on September 16, 2009 the company received written notification from The Nasdaq Stock Market, LLC ("NASDAQ") indicating that because the closing bid price of the Company's common stock for the previous 30 consecutive business days was below the minimum $1.00 per share bid price requirement for continued listing on The Nasdaq Global Market, the Company is not in compliance with Nasdaq Listing Rule 5450(a)(1). . Exhibit 1 Company Contact: Ioannis Makris Chief Financial Officer Aries Maritime Transport Limited (011) 30 210 8983787 Aries Maritime Transport Limited Receives Nasdaq Notification Letter Regarding Minimum Bid Price Rule ATHENS, GREECE, September 22, 2009 – Aries Maritime Transport Limited (NASDAQ: RAMS) (the "Company") announced today that on September 16, 2009 the company received written notification from The Nasdaq Stock Market, LLC ("NASDAQ") indicating that because the closing bid price of the Company's common stock for the previous 30 consecutive business days was below the minimum $1.00 per share bid price requirement for continued listing on The Nasdaq Global Market, the Company is not in compliance with Nasdaq Listing Rule 5450(a)(1). Aries Maritime common stock will continue to be listed and traded on The Nasdaq Global Market during the applicable grace period. During the next 180 calendar days, the Company may regain compliance with the minimum bid price requirement by maintaining a closing bid price at or above $1.00 per share for at least ten consecutive business days pursuant to Listing Rule 5810(c)(3)(A). Beyond this 180-day period ending March 15, 2010, the Company may also be eligible for an additional grace period provided it demonstrates compliance with all the initial standards for listing on The Nasdaq Capital Market as set forth in Listing Rule 5505, with the exception of the minimum bid price. The Company continues to monitor its closing bid price and is considering its options in order to regain compliance with the bid price requirement. About Aries Maritime Transport Limited Aries Maritime Transport Limited is an international shipping company that owns and operates products tankers and container vessels. The Company's products tanker fleet consists of five MR tankers and four Panamax tankers, all of which are double-hulled. The Company also owns a fleet of two container vessels in capacity of 2,917 TEU each.
